Case 1:20-cv-00836-CFC Document 1-17 Filed 06/22/20 Page 1 of 7 PageID #: 204




                      Exhibit 13a
                   Case 1:20-cv-00836-CFC Document 1-17 Filed 06/22/20 Page 2 of 7 PageID #: 205




Alcatel Mobile (TCL) Smartphones and Tablets (hereinafter Mobile Devices) - See product list at end of chart for models

Infringement of the ‘790 patent
Claim 1                              Evidence
1. An interface for receiving data   The Alcatel Mobile Device provides an interface for receiving data from an image sensor having
from an image sensor having an       an imaging array and a clock generator for transfer to a processor system.
imaging array and a clock
generator for transfer to a          For example, an image capturing subsystem of the Alcatel Mobile Device has a CMOS image
processor system comprising:         sensor that includes an imaging array and a clock generator. An image processing subsystem of
                                     the Alcatel Mobile Device includes a processor that processes image data. The Alcatel Mobile
                                     Device includes interface circuitry that receives image data from the image capturing subsystem
                                     and transfers the image data to the processor. The interface circuitry thereby enables the
                                     transfer of image data between the image capturing subsystem, which runs in a pixel clock
                                     domain, and the image processing subsystem, which runs in a processor clock domain.
a memory for storing imaging         The Alcatel Mobile Device provides a memory for storing imaging array data and clocking signals
array data and clocking signals at   at a rate determined by the clocking signals.
a rate determined by the clocking
signals;                           For example, the interface circuitry of the Alcatel Mobile Device includes a buffer module that
                                   stores the image data that is received from the image capturing subsystem. The buffer module
                                   has control and clock signal inputs. The buffer module clocks its internal and external signals at a
                                   rate that is determined by the input clock signals. This enables the buffer module to store the
                                   image data at a rate that is in accordance with the pixel clock domain of the image capturing
                                   subsystem.
a signal generator for generating The Alcatel Mobile Device provides a signal generator for generating a signal for transmission to
a signal for transmission to the   the processor system in response to the quantity of data in the memory.
processor system in response to
the quantity of data in the        For example, the interface circuitry of the Alcatel Mobile Device includes interface functionality
memory; and                        that generates a signal when the buffer module has image data that is ready for transmission to
                                   the processor. The signal indicates that the buffer module has a frame or sub-frame of image
                                   data for the processor.


                                                                                                                                      1
                 Case 1:20-cv-00836-CFC Document 1-17 Filed 06/22/20 Page 3 of 7 PageID #: 206




a circuit for controlling the     The Alcatel Mobile Device provides a circuit for controlling the transfer of the data from the
transfer of the data from the     memory at a rate determined by the processor system.
memory at a rate determined by
the processor system.             For example, the interface circuitry of the Alcatel Mobile Device includes timing and control
                                  functionality that controls the transfer of image data from the buffer module to the processor.
                                  The timing and control functionality enables the image data to be transferred at a rate
                                  determined by the processor system. This enables the processor to acquire the image data at a
                                  rate that is in accordance with the processor clock domain.


Product List

Smartphones:
Alcatel 1S 2019 Dual SIM LTE LATAM 5024J (TCL 5024)
Alcatel One Touch Pop 4 Plus Dual SIM LTE AM 5056E / Pop 4+ (TCL 5056)
Alcatel 3x 2019 LTE AM 5048A (TCL Venice)
Alcatel Onyx LTE US 5008R (TCL 5008)
Alcatel Tetra LTE US 5041C (TCL 5041)
Alcatel LX LTE NA / TracFone LX (TCL A502DL)
Alcatel One Touch Idol 5 LTE US 6060C (TCL Simba6)
Alcatel 7 LTE AM 6062W (TCL 6062)
Alcatel 1X LTE NA 5059A (TCL AU5A Plus)
Alcatel 3V LTE AM 5099A (TCL A3A XL 4G)
Alcatel 5 Dual SIM LTE AM 5086A (TCL A5A Infinity)
Alcatel One Touch Pixi Unite A466BG
Alcatel Verso LTE
Alcatel A5 LED Dual LTE 5085N
Alcatel A30 Fierce LTE 5049Z
Alcatel A30 Plus LTE 5049S
Alcatel A50 LTE 5085G
Alcatel One Touch Idol 5S TD-LTE AM 6060S (TCL Simba6)
Alcatel PULSEMIX LTE


                                                                                                                                    2
                  Case 1:20-cv-00836-CFC Document 1-17 Filed 06/22/20 Page 4 of 7 PageID #: 207




Alcatel One Touch Idol 4S with Windows 10 6071w
Alcatel One Touch Ideal LTE NA 4060A
Alcatel One Touch Idol 4 LTE 6055U
Alcatel One Touch Fierce XL LTE Windows 10
Alcatel One Touch Pixi 4 6.0 LTE NA 9001A 16GB / Pixi Theatre

Tablets:
Alcatel Smart Tab 7 2019 WiFi 8051 (TCL Hulk)
Alcatel 3T 10 Tablet 4G LTE
Alcatel 3T 8 Tablet 4G LTE US 9027W (TCL 9027)
Alcatel A30 Tablet 4G LTE 9024W

References

[1] Alcatel 1S 2019 Dual SIM LTE LATAM 5024J (TCL 5024) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=17004&c=alcatel_1s_2019_dual_sim_lte_latam_5024j__tcl_5024&d=detailed_specs

[2] Alcatel One Touch Pop 4 Plus Dual SIM LTE AM 5056E / Pop 4+ (TCL 5056) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=16983&c=alcatel_one_touch_pop_4_plus_dual_sim_lte_am_5056e__pop_4plus__tcl_
5056&d=detailed_specs

[3] Alcatel 3x 2019 LTE AM 5048A (TCL Venice) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=16107&c=alcatel_3x_2019_lte_am_5048a__tcl_venice&d=detailed_specs

[4] Alcatel Onyx LTE US 5008R (TCL 5008) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14767&c=alcatel_onyx_lte_us_5008r__tcl_5008&d=detailed_specs

[5] Alcatel Tetra LTE US 5041C (TCL 5041) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14622&c=alcatel_tetra_lte_us_5041c__tcl_5041&d=detailed_specs

[6] Alcatel LX LTE NA / TracFone LX (TCL A502DL) Detailed Tech Specs



                                                                                                                       3
                Case 1:20-cv-00836-CFC Document 1-17 Filed 06/22/20 Page 5 of 7 PageID #: 208




http://phonedb.net/index.php?m=device&id=14608&c=alcatel_lx_lte_na__tracfone_lx__tcl_a502dl&d=detailed_specs

[7] Alcatel One Touch Idol 5 LTE US 6060C (TCL Simba6) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14197&c=alcatel_one_touch_idol_5_lte_us_6060c__tcl_simba6&d=detailed_specs

[8] Alcatel 7 LTE AM 6062W (TCL 6062) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=13925&c=alcatel_7_lte_am_6062w__tcl_6062&d=detailed_specs

[9] Alcatel 1X LTE NA 5059A (TCL AU5A Plus) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=13468&c=alcatel_1x_lte_na_5059a__tcl_au5a_plus&d=detailed_specs

[10] Alcatel 3V LTE AM 5099A (TCL A3A XL 4G) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=13429&c=alcatel_3v_lte_am_5099a__tcl_a3a_xl_4g&d=detailed_specs

[11] Alcatel 5 Dual SIM LTE AM 5086A (TCL A5A Infinity) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=13129&c=alcatel_5_dual_sim_lte_am_5086a__tcl_a5a_infinity&d=detailed_specs

[12] Alcatel One Touch Pixi Unite A466BG Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=13017&c=alcatel_one_touch_pixi_unite_a466bg&d=detailed_specs

[13] Alcatel Verso LTE Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=12850&c=alcatel_verso_lte&d=detailed_specs

[14] Alcatel A5 LED Dual LTE 5085N Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=12333&c=alcatel_a5_led_dual_lte_5085n&d=detailed_specs

[15] Alcatel A30 Fierce LTE 5049Z Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=12096&c=alcatel_a30_fierce_lte_5049z&d=detailed_specs

[16] Alcatel A30 Plus LTE 5049S Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=11914&c=alcatel_a30_plus_lte_5049s&d=detailed_specs



                                                                                                                      4
                  Case 1:20-cv-00836-CFC Document 1-17 Filed 06/22/20 Page 6 of 7 PageID #: 209




[17] Alcatel A50 LTE 5085G Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=11913&c=alcatel_a50_lte_5085g&d=detailed_specs

[18] Alcatel One Touch Idol 5S TD-LTE AM 6060S (TCL Simba6) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=11906&c=alcatel_one_touch_idol_5s_td-
lte_am_6060s__tcl_simba6&d=detailed_specs

[19] Alcatel PULSEMIX LTE Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=11837&c=alcatel_pulsemix_lte&d=detailed_specs

[20] Alcatel One Touch Idol 4S with Windows 10 6071w Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=10944&c=alcatel_one_touch_idol_4s_with_windows_10_6071w&d=detailed_specs

[21] Alcatel One Touch Ideal LTE NA 4060A Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=10747&c=alcatel_one_touch_ideal_lte_na_4060a&d=detailed_specs

[22] Alcatel One Touch Idol 4 LTE 6055U Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=10542&c=alcatel_one_touch_idol_4_lte_6055u&d=detailed_specs

[23] Alcatel One Touch Fierce XL LTE Windows 10 Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=9763&c=alcatel_one_touch_fierce_xl_lte_windows_10&d=detailed_specs

[24] Alcatel One Touch Pixi 4 6.0 LTE NA 9001A 16GB / Pixi Theatre Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=9617&c=alcatel_one_touch_pixi_4_6.0_lte_na_9001a_16gb__pixi_theatre&d=detaile
d_specs

[25] Alcatel Smart Tab 7 2019 WiFi 8051 (TCL Hulk) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=16105&c=alcatel_smart_tab_7_2019_wifi_8051__tcl_hulk&d=detailed_specs

[26] Alcatel 3T 10 Tablet 4G LTE Detailed Tech Specs



                                                                                                                     5
                Case 1:20-cv-00836-CFC Document 1-17 Filed 06/22/20 Page 7 of 7 PageID #: 210




http://phonedb.net/index.php?m=device&id=15104&c=alcatel_3t_10_tablet_4g_lte&d=detailed_specs
[27] Alcatel 3T 8 Tablet 4G LTE US 9027W (TCL 9027) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14443&c=alcatel_3t_8_tablet_4g_lte_us_9027w__tcl_9027&d=detailed_specs

[28] Alcatel A30 Tablet 4G LTE 9024W Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=11489&c=alcatel_a30_tablet_4g_lte_9024w&d=detailed_specs




                                                                                                                  6
